Exhibit 10.10

 

EXECUTION COPY

 

THE HOWARD HUGHES CORPORATION

 

November 9, 2010

 

Fairholme Capital Management, LLC

4400 Biscayne Boulevard, 9th Floor

Miami, Florida  33137

Attention:  Charles M. Fernandez

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Stock Purchase Agreement (the
“Stock Purchase Agreement”), effective as of March 31, 2010, as amended, between
General Growth Properties, Inc. and The Fairholme Fund and Fairholme Focused
Income Fund (each, together with its permitted nominees and assigns, a
“Purchaser”).  Capitalized terms used but not otherwise defined in this letter
agreement (this “Agreement”) shall have the meanings attributed to such terms in
the Stock Purchase Agreement as in effect on the date hereof.

 

Pursuant to the terms of the Stock Purchase Agreement and the Plan, The Howard
Hughes Corporation (“THHC”) and each Purchasers hereb agree as follows:

 

1.                                       Subscription Right.

 

(i)                                     Sale of New Equity Securities.  If THHC
or any Subsidiary of THHC at any time or from time to time makes any public or
non-public offering of any shares of GGO Common Stock (or securities that are
convertible into or exchangeable or exercisable for, or linked to the
performance of, GGO Common Stock) (other than (1) pursuant to the granting or
exercise of employee stock options or other stock incentives pursuant to THHC’s
stock incentive plans and employment arrangements as in effect from time to time
or the issuance of stock pursuant to THHC’s employee stock purchase plan as in
effect from time to time, (2) pursuant to or in consideration for the
acquisition of another Person, business or assets by THHC or any of its
Subsidiaries, whether by purchase of stock, merger, consolidation, purchase of
all or substantially all of the assets of such Person or otherwise or (3) to
strategic partners or joint venturers in connection with a commercial
relationship with THHC or its Subsidiaries or to parties in connection with them
providing THHC or its Subsidiaries with loans, credit lines, cash price
reductions or similar transactions, under arm’s-length arrangements) (the
“Proposed Securities”), each Purchaser shall have the right to acquire from THHC
(the “Subscription Right”) for the same price (net of any underwriting discounts
or sales commissions or any other discounts or fees if not purchasing from or
through an underwriter, placement agent or broker) and on the same terms as such
Proposed Securities are proposed to be offered to others, up to the amount of
such Proposed Securities in the aggregate required to enable it to maintain its
aggregate proportionate GGO Common Stock-equivalent interest in THHC on a Fully
Diluted Basis determined in accordance with the following sentence, in each
case, subject to such limitations as

 

--------------------------------------------------------------------------------


 

may be imposed by applicable Law or stock exchange rules.  The amount of such
Proposed Securities that each Purchaser shall be entitled to purchase in the
aggregate in any offering pursuant to the above shall (subject to such
limitations as may be imposed by applicable Law or stock exchange rules) be
determined by multiplying (x) the total number of such offered shares of
Proposed Securities by (y) a fraction, the numerator of which is the number of
shares of GGO Common Stock held by such Purchaser on a Fully Diluted Basis as of
the date of THHC’s notice pursuant to Section 1(ii) in respect of the issuance
of such Proposed Securities, and the denominator of which is the number of
shares of GGO Common Stock then outstanding on a Fully Diluted Basis.  For the
avoidance of doubt, the actual amount of securities to be sold or offered to
each Purchaser pursuant to its exercise of the Subscription Right hereunder
shall be proportionally reduced if the aggregate amount of Proposed Securities
sold or offered is reduced.  Any offers and sales pursuant to this Section 1 in
the context of a registered public offering shall be conditioned upon reasonably
acceptable representations and warranties of the applicable Purchaser regarding
its status as the type of offeree to whom a private sale can be made
concurrently with a registered public offering in compliance with applicable
securities Laws.

 

(ii)                                  Notice.  In the event THHC proposes to
offer Proposed Securities, it shall give each Purchaser written notice of its
intention, describing the estimated price (or range of prices), anticipated
amount of securities, timing and other terms upon which THHC proposes to offer
the same (including, in the case of a registered public offering and to the
extent possible, a copy of the prospectus included in the registration statement
filed with respect to such offering), no later than ten (10) Business Days after
the commencement of marketing with respect to such offering or after THHC takes
substantial steps to pursue any other offering.  Each Purchaser shall have three
(3) Business Days from the date of receipt of such a notice to notify THHC in
writing that it intends to exercise its Subscription Right and as to the amount
of Proposed Securities such Purchaser desires to purchase, up to the maximum
amount calculated pursuant to Section 1(i).  In connection with an underwritten
public offering, such notice shall constitute a non-binding indication of
interest to purchase Proposed Securities at such a range of prices as such
Purchaser may specify and, with respect to other offerings, such notice shall
constitute a binding commitment of such Purchaser to purchase the amount of
Proposed Securities so specified at the price and other terms set forth in
THHC’s notice to such Purchaser.  The failure of such Purchaser to so respond
within such three (3) Business Day period shall be deemed to be a waiver of the
applicable Subscription Right under this Section 1 only with respect to the
offering described in the applicable notice.  In connection with an underwritten
public offering or a private placement, each Purchaser shall further enter into
an agreement (in form and substance customary for transactions of this type) to
purchase the Proposed Securities to be acquired by it contemporaneously with the
execution of any underwriting agreement or purchase agreement entered into with
THHC, the underwriters or initial purchasers of such underwritten public
offering or private placement, and the failure of such Purchaser to enter into
such an agreement at or prior to such time shall constitute a waiver of the
Subscription Right in respect of such offering.

 

--------------------------------------------------------------------------------


 

(iii)                               Purchase Mechanism.  If a Purchaser
exercises its Subscription Right provided in this Section 1, the closing of the
purchase of the Proposed Securities with respect to which such right has been
exercised shall take place concurrently with the sale to the other investors in
the applicable offering, which period of time for the closing of the purchase of
the Proposed Securities with respect to which such right has been exercised
shall be extended for a maximum of one hundred eighty (180) days in order to
comply with applicable Laws (including receipt of any applicable regulatory or
stockholder approvals).  Each of THHC and each Purchaser shall use its
reasonable best efforts to secure any regulatory or stockholder approvals or
other consents, and to comply with any Law necessary in connection with the
offer, sale and purchase of, such Proposed Securities.

 

(iv)                              Failure of Purchase.  In the event (A) a
Purchaser fails to exercise its Subscription Right provided in this Section 1
within said three (3) Business Day period, or (B) if so exercised, a Purchaser
fails or is unable to consummate such purchase within the one hundred eighty
(180) day period specified in Section 1(iii), without prejudice to other
remedies, THHC shall thereafter be entitled during the Additional Sale Period to
sell the Proposed Securities not elected to be purchased pursuant to this
Section 1 or which such Purchaser fails to, or is unable to, purchase, at a
price and upon terms no more favorable in any material respect to the purchasers
of such securities than were specified in THHC’s notice to such Purchaser.  In
the event THHC has not sold the Proposed Securities within the Additional Sale
Period, THHC shall not thereafter offer, issue or sell such Proposed Securities
without first offering such securities to the applicable Purchaser in the manner
provided above.

 

(v)                                 Non-Cash Consideration.  In the case of the
offering of securities for a consideration in whole or in part other than cash,
including securities acquired in exchange therefor (other than securities by
their terms so exchangeable), the consideration other than cash shall be deemed
to be the fair value thereof as determined by the Board of Directors of THHC
(the “Board”); provided, however, that such fair value as determined by the
Board shall not exceed the aggregate market price of the securities being
offered as of the date the Board authorizes the offering of such securities.

 

(vi)                              Cooperation.  THHC and each Purchaser shall
cooperate in good faith to facilitate the exercise of such Purchaser’s
Subscription Right hereunder, including using reasonable efforts to secure any
required approvals or consents.

 

(vii)                           General.  Notwithstanding anything herein to the
contrary, (A) if (1) a Purchaser exercises its Subscription Right pursuant to
this Section 1 and is unable to complete the purchase of the Proposed Securities
concurrently with the sales to the other investors in the applicable offering as
contemplated by Section 1(iii) due to applicable regulatory or stockholder
approvals and (2) THHC or the Board determines in good faith that any delay in
completion of an offering in respect of which such Purchaser is entitled to
Subscription Rights would materially impair the financing objective of such
offering, THHC may proceed with such offering without the participation of such
Purchaser in such offering, in which event THHC and such Purchaser shall
promptly thereafter agree on a process otherwise consistent with this Section 1
as would allow such Purchaser to

 

--------------------------------------------------------------------------------


 

purchase, at the same price (net of any underwriting discounts or sales
commissions or any other discounts or fees if not purchasing from or through an
underwriter, placement agent or broker) as in such offering, up to the amount of
shares of GGO Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, GGO Common
Stock) as shall be necessary to enable such Purchaser to maintain its aggregate
proportionate GGO Common Stock-equivalent interest in THHC on a Fully Diluted
Basis, (B) if THHC or the Board determines in good faith that compliance with
the notice provisions in Section 1(ii) would materially impair the financing
objective of an offering in respect of which a Purchaser is entitled to
Subscription Rights, THHC shall be permitted by notice to such Purchaser to
reduce the notice period required under Section 1(ii) (but not to less than one
(1) Business Day) to the minimum extent required to meet the financing objective
of such offering, and such Purchaser shall have the right to either (x) exercise
it Subscription Rights during the shortened notice periods specified in such
notice or (y) require THHC to promptly thereafter agree on a process otherwise
consistent with this Section 1 as would allow such Purchaser to purchase, at the
same price (net of any underwriting discounts or sales commissions or any other
discounts or fees if not purchasing from or through an underwriter, placement
agent or broker) as in such offering, up to the amount of shares of GGO Common
Stock (or securities that are convertible into or exchangeable or exercisable
for, or linked to the performance of, GGO Common Stock) as shall be necessary to
enable such Purchaser to maintain its aggregate proportionate GGO Common
Stock-equivalent interest in THHC on a Fully Diluted Basis and (C) in the event
THHC is unable to issue shares of GGO Common Stock (or securities that are
convertible into or exchangeable or exercisable for, or linked to the
performance of, GGO Common Stock) to a Purchaser as a result of a failure to
receive regulatory or stockholder approval therefor, THHC shall take such action
or cause to be taken such other action in order to place such Purchaser, in so
far as reasonably practicable (subject to any limitations that may be imposed by
applicable Law or stock exchange rules), in the same position in all material
respects as if such Purchaser was able to effectively exercise its Subscription
Rights hereunder, including, without limitation, at the option of such
Purchaser, issuing to such Purchaser another class of securities of THHC having
terms to be agreed by THHC and such member having a value at least equal to the
value per share of GGO Common Stock, in each case, as shall be necessary to
enable such Purchaser to maintain its proportionate GGO Common Stock-equivalent
interest in THHC on a Fully Diluted Basis.

 

(viii)                        Termination.  This Section 1 shall terminate at
such time as the Purchaser Group collectively beneficially own less than 5% of
the outstanding shares of GGO Common Stock on a Fully Diluted Basis.

 

2.                                       Stockholder Vote With Respect to
Subscription Right.  THHC shall, for the benefit of each Purchaser, to the
extent required by any U.S. national securities exchange upon which shares of
GGO Common Stock are listed, for so long as any Purchaser has subscription
rights as contemplated by Section 1, put up for a stockholder vote at the annual
meeting of its stockholders, and include in its proxy statement distributed to
such stockholders in connection with such annual meeting, approval of such
Purchaser’s subscription rights for the maximum period permitted by the rules of
such U.S. national securities exchange.

 

--------------------------------------------------------------------------------


 

3.                                       Transfer Restrictions.  Each Purchaser
covenants and agrees that the GGO Shares (and shares issuable upon exercise of
GGO Warrants) shall be disposed of only pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities Laws.  Each Purchaser agrees to the imprinting, so
long as is required by this Section 3, of the following legend on any
certificate evidencing the GGO Shares (and shares issuable upon exercise of GGO
Warrants):

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THE ISSUER THAT NO VIOLATION OF THE ACT OR OTHER
APPLICABLE LAWS WILL BE INVOLVED IN SUCH TRANSACTION.

 

Certificates evidencing the GGO Shares (and shares issuable upon exercise of GGO
Warrants) shall not be required to contain such legend (A) while a registration
statement covering the resale of the GGO Shares is effective under the
Securities Act, or (B) following any sale of any such GGO Shares pursuant to
Rule 144 of the Exchange Act (“Rule 144”), or (C) following receipt of a legal
opinion of counsel to the applicable Purchaser that the remaining GGO Shares
held by such Purchaser are eligible for resale without volume limitations or
other limitations under Rule 144.  In addition, THHC will agree to the removal
of all legends with respect to shares of GGO Common Stock deposited with DTC
from time to time in anticipation of sale in accordance with the volume
limitations and other limitations under Rule 144, subject to THHC’s approval of
appropriate procedures, such approval not to be unreasonably withheld,
conditioned or delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain GGO Shares, THHC shall promptly, following the delivery by
the applicable Purchaser to THHC of a legended certificate representing such GGO
Shares, deliver or cause to be delivered to such Purchaser a certificate
representing such GGO Shares that is free from such legend.  In the event the
above legend is removed from any of the GGO Shares, and thereafter the
effectiveness of a registration statement covering such GGO Shares is suspended
or THHC determines that a supplement or amendment thereto is required by
applicable securities Laws, then THHC may require that the above legend be
placed on any such GGO Shares that cannot then be sold pursuant to an effective
registration statement or under Rule 144 and such Purchaser shall cooperate in
the replacement of such legend.  Such legend shall thereafter be removed when

 

--------------------------------------------------------------------------------


 

such GGO Shares may again be sold pursuant to an effective registration
statement or under Rule 144.

 

For the avoidance of doubt, each Purchaser’s Subscription Rights pursuant to
Section 1 may not be sold, transferred or disposed of to a Person that is not a
member of the Purchaser Group.

 

4.                                       Rights Agreement.  In the event THHC
adopts a rights plan analogous to the Rights Agreement (the “GGO Rights
Agreement”), (i) the GGO Rights Agreement shall be inapplicable to the Stock
Purchase Agreement, this Agreement and the transactions contemplated thereby and
hereby, (ii) no Purchaser, nor any other member of its Purchaser Group, shall be
deemed to be an Acquiring Person (as defined in the Rights Agreement) whether in
connection with the acquisition of shares of GGO Common Stock or GGO Warrants or
the shares issuable upon exercise of the GGO Warrants, (iii) neither a Shares
Acquisition Date (as defined in the Rights Agreement) nor a Distribution Date
(as defined in the Rights Agreement) shall be deemed to occur and (iv) the
Rights (as defined in the Rights Agreement) will not separate from the GGO
Common Stock, in each case under (ii), (iii) and (iv), as a result of the
execution, delivery or performance of the Stock Purchase Agreement or this
Agreement or the consummation of the transactions contemplated thereby and
hereby including the acquisition of shares of GGO Common Stock by any Purchaser
or other member of the Purchaser Group after the date hereof as otherwise
permitted by the Stock Purchase Agreement and this Agreement, or the GGO
Warrants.

 

5.                                       Assignment; Third Party Beneficiaries. 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by any party without the prior written consent of
the other party.  Notwithstanding the previous sentence, this Agreement, or a
Purchaser’s rights, interests or obligations hereunder, may be assigned or
transferred, in whole or in part, by such Purchaser to one or more members of
its Purchaser Group.  Notwithstanding the foregoing or any other provisions
herein, no such assignment shall relieve Purchaser of its obligations hereunder
if such assignee fails to perform such obligations.

 

6.                                       Prior Negotiations; Entire Agreement. 
This Agreement constitutes the entire agreement of the parties and supersedes
all prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement.

 

7.                                       Governing Law; Venue.  THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF, AND VENUE IN, ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK,
NEW YORK AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

8.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties; and delivered to the other

 

--------------------------------------------------------------------------------


 

party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

 

9.                                       Waivers and Amendments.  This Agreement
may be amended, modified, superseded, cancelled, renewed or extended, and the
terms and conditions of this Agreement may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance.  No delay on the part of any party in exercising any right,
power or privilege pursuant to this Agreement shall operate as a waiver thereof,
nor shall any waiver on the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party otherwise may have at law or in equity.

 

10.                                 Certain Remedies.  The parties agree that
irreparable damage would occur in the event that any provisions of this
Agreement were not performed in accordance with their specific terms.  It is
accordingly agreed that each of the parties shall be entitled to an injunction
or injunctions (without necessity of proving damages or posting a bond or other
security) to prevent breaches of this Agreement, and to enforce specifically the
terms and provisions of this Agreement, in addition to any other applicable
remedies at law or equity

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Please evidence your acceptance of, and agreement to, the terms and conditions
of this Agreement by executing and returning an executed copy of this Agreement
to the address first written above as soon as practicable.

 

 

 

Very truly yours,

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

/s/ Rael Diamond

 

 

Name:

Rael Diamond

 

 

Title:

Interim Chief Financial Officer

 

[SIGNATURE PAGE TO FAIRHOLME LETTER AGREEMENT]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date of this Agreement:

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series The Fairholme Fund

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

Name:

Bruce R. Berkowitz

 

Title:

President

 

 

 

 

 

 

FAIRHOLME FUNDS, INC.,

 

on behalf of its series Fairholme Focused Income Fund

 

 

 

 

 

By:

/s/ Bruce R. Berkowitz

 

Name:

Bruce R. Berkowitz

 

Title:

President

 

 

[SIGNATURE PAGE TO FAIRHOLME LETTER AGREEMENT]

 

--------------------------------------------------------------------------------